Order of the County Court of Rockland County, granting the motion of the respondent to open his default in pleading to the complaint, to vacate and set aside the judgment entered against him by default, and to vacate and set aside contempt proceedings in supplementary proceedings, affirmed, without costs. Upon the proof adduced in affidavit form, and in the absence of any request by the appellant for a hearing, we are of opinion that there should be no interference with the discretion of the court in granting the relief sought by the respondent. Close, P. J., Hagarty, Carswell, Adel and Lewis, JJ., concur.